SMSA CRANE ACQUISITION CORP. 1397 Dominion Plaza, Suite 100 Tyler, Texas 75703 July 29, 2013 STRICTLY CONFIDENTIAL United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn: James Allegretto, Senior Assistant Chief Accountant Re:SMSA Crane Acquisition Corp. Item 4.01 Form 8-K Filed July 24, 2013 File Number 000-53800 Dear Mr. Allegretto: SMSA Crane Acquisition Corp., or SMSA Crane, is in receipt of the Commission’s letter dated July 25, 2013 regarding the Public Company Accounting Oversight Board’s (“PCAOB”) revocation of the registration of S.W. Hatfield, CPA as a public accounting firm. In response to the Commission’s request stated in the last paragraph of the afore referenced correspondence SMSA Crane supplementally advises that it intends to engage a PCAOB registered public accounting firm to re-audit its financial statements previously audited by S.W. Hatfield for such periods as may be required prior to filing any future filings with the Commission. If you have any questions please contact the undersigned. Very Truly Yours, /s/ Carolyn C. Shelton Carolyn C. Shelton Chief Executive Officer SMSA Crane Acquisition Corp.
